EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PJ (Pengju) Shang, registration no. 80, 050 on 2/9/2021.
The application has been amended as follows: 

In Claims
1. (Currently Amended) A computer-implemented method for providing an integrated development environment (IDE) for embedded development, the method comprising:
storing, by a server, component dependency data describing dependency between each of a plurality of application components and resource components on which the each application component depends, and 
correspondence data of a plurality of application fields, application categories, and application identifiers;
receiving, by the server, a first access request from a terminal device;
parsing, by the server, the first access request to obtain an application identifier; 

retrieving, by the server based on the component dependency data  and the application component,  the resource components on which the application component depends, 
wherein the resource components comprise at least one of a board component providing software support for a board or a chip component for initializing a chip on the board; [[and]]
downloading, by the server, the application component and the resource components on which the application component depends to the terminal device; and
updating, by the server, the correspondence data.

2. (Currently Amended) The method of claim 1, wherein the first access request comprises application specifying information obtained by:
sending, by the server to the terminal device, the correspondence data 

4. (Currently Amended) The method according to claim 3, wherein the receiving a second access request from the terminal device comprises:



8. (Currently Amended) The method according to claim 1, wherein the resource components on which the application component depends further comprises one or more of the following components: [[a]] a middleware component and a kernel component.

9. (Currently Amended) A resource management system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, the one or more non-transitory computer-readable memories storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
storing component dependency data describing dependency between each of a plurality of application components and resource components on which the each application component depends, and 
correspondence data of a plurality of application fields, application categories, and application identifiers;
receiving a first access request from a terminal device;
parsing the first access request to obtain an application identifier; 
retrieving an application component based on the application identifier;
retrieving, based on the component dependency data and the application component, the resource components on which the application component depends, wherein the resource components comprise at least one of a board component 
downloading the application component and the resource components on which the application component depends to the terminal device; and
updating the correspondence data.

10. (Currently Amended) The resource management system of claim 9, wherein the first access request comprises application specifying information obtained by:
sending, to the terminal device, the correspondence data 

12. (Currently Amended) The resource management system of claim 11, wherein the receiving a second access request from the terminal device comprises:

receiving the second access request from the terminal device for obtaining the updated correspondence data.

17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
, and 
correspondence data of a plurality of application fields, application categories, and application identifiers;
receiving a first access request from a terminal device;
parsing the first access request to obtain an application identifier; 
retrieving an application component based on the application identifier;
retrieving, based on the component dependency data and the application component, the resource components on which the application component depends, wherein the resource components comprise at least one of a board component providing software support for a board or a chip component for initializing a chip on the board; [[and]]
downloading the application component and the resource components on which the application component depends to the terminal device; and
updating the correspondence data.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 1/7/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “wherein the resource components comprise at least one of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ANIL KHATRI/            Primary Examiner, Art Unit 2191